Citation Nr: 1602645	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  13-31 682	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1966 to November 1986.  The Veteran died in July 2011.  The Appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (the Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

Pursuant to the Appellant's request, a videoconference hearing before a member of the Board was scheduled for September 2014.  A VA record indicated that the hearing request was cancelled; however the electronic Veterans Appeals Control and Locator System (VACOLS) showed the hearing request as pending.  Moreover, a review of the claims file revealed no evidence that the Appellant cancelled her hearing request.  

In December 2015, the Board contacted the Appellant's representative to clarify whether the Appellant still desired a hearing before the Board.  In January 2016, the Appellant's representative informed the Board that the Appellant still desired a hearing before the Board at the Regional Office (RO) in Huntington, West Virginia.

Accordingly, the case is REMANDED for the following action:

Take appropriate steps to schedule the Appellant for a videoconference hearing with a VLJ, at the Huntington, West Virginia RO, in accordance with her request.  The Appellant should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Appellant withdraws her request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


